Title: From George Washington to Colonel Armand, 6 February 1780
From: Washington, George
To: Armand (Armand-Charles Tuffin, marquis de La Rouërie)


          
            Sir
            Morris town Feby 6th 1780
          
          I have received your two letters of the 4th and fifth.
          Inclosed you will find a letter to the Board of War, recommending the incorporation of your corps with the late Pulaski’s including the troop command⟨ed⟩ by Capt. Bedkin. I do not unite the Marechaussee, because that corps is destined for a particular service, to which it will be altogether applied in the course of the next campaign, nor should I think it adviseable to convert it to any other purpose—The infantry with Selin is now necessarily employed on the frontier, and cannot at this time be conveniently relieved; Besides the circumstances under which that corps was formerly separated from your’s make me unwilling to recommend a reunion. I have advised the Board to give

you orders for assembling your whole corps in Georgia, and to make the necessary arrangements without delay for enabling you to march there.
          I have read the letter from the Board of War to you on the subject of Monsieur Du Plantier. It is not possible for me to give efficacy in our service to his commission in that of France or to oblige your officers to submit to his command; but so far as the views of the Board can be accommodated by you to the officers of your corps, it will give me the greatest pleasure to see Monsieur Du Plantier furnished with the opportunity he desires of being useful. This however must be absolutely an affair of accommodation not of authority.
          The inclosed certificate will show the sense I entertain of your services and I hope will be satisfactory to you.
          As you will probably be removed from my immediate command, I take this occasion of repeating to you the assurances of my esteem—You may depend that I shall always be happy to hear of your success—and that circumstances have seconded your zeal, & your talents. I am &c.
          
            G.W.
          
        